internal_revenue_service department of the treasury index no washington dc contact person telephone number in heterence to pao dom p si - plr-115476-98 oct n i o i o o y t r u f year dear this responds to a letter dated july x's behalf by x's authorized representative requesting relief for a late election to be an s_corporation submitted on the information submitted states that x was incorporated on x's first taxable_year commenced on d2 of year di shareholders of x are a and b that when x was incorporated its shareholders acting through their then accountant sent a form_2553 election by a small_business_corporation and a form ss-4 application_for employer_identification_number to the service however the service has no record of receiving the form_2553 for x the president of x represents the a sec_1362 of the internal_revenue_code provides that if-- a an election under sec_1362 is made for any taxable_year after the date prescribed by sec_1362 election for such taxable_year or no such election is made for any taxable_year reasonable_cause for the failure to timely make such election the secretary may treat such an election as timely made for such the secretary determines that there was for making such and b taxable_year a based solely on the facts and the representations submitted we conclude that x has established reasonable_cause for failing to make a timely election to be an s_corporation for x's first taxable_year be an s_corporation by filing a completed form_2553 with the appropriate service_center effective for its year taxable_year within days of the date of this letter then such election will be treated as timely made for x's year taxable_year copy of this letter should be attached to the form_2553 accordingly provided that x makes an election to a except as specifically ruled above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is code a small_business_corporation under sec_1361 of the this ruling is directed only to the taxpayer who requested sec_6110 of the code provides that it may not be it used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to each of x's authorized representatives sincerely yours a gatun h grace kim assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
